Citation Nr: 1221903	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-10 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a subchondral cyst of the right shoulder.

2.  Entitlement to an initial compensable disability rating for a subchondral cyst of the left shoulder.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).

4.  Whether new and material evidence has been received to reopen a claim of service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1961 to May 1966.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for right and left shoulder disabilities, and assigned noncompensable disability ratings.

The Veteran was afforded a Travel Board Hearing before the undersigned Acting Veterans Law Judge in June 2009.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

In November 2009, the Board remanded the Veteran's claim for further examination.  This development has been completed.

In the October 2011 Written Brief Presentation, the Veteran's representative requested that the Board refer the Veteran's claim to the Director of Compensation and Pension Services for TDIU benefits.  Additionally, the April 2010 VA examiner noted that the Veteran's service connected right shoulder would impair his employability due to difficulty with lifting and carrying.  The Board interprets these statements as raising a claim for a TDIU.  The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When, as here, evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim of benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to TDIU while challenging the rating for his left and right shoulder disabilities.  Therefore, his TDIU claim is part of the increased rating claim for right and left shoulder disabilities and the Board has jurisdiction over both issues. 

The issues of entitlement to a TDIU and whether new and material evidence has been submitted to reopen a claim of service connection for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's right shoulder disability has been manifested by degenerative changes of the joint shown on x-ray and there was satisfactory evidence of painful motion.

2.  The preponderance of the evidence indicates that the Veteran's right shoulder disability does not manifest in any ankylosis of the scapulohumeral articulation, arm limitation of motion at shoulder level, impairment of the humerus, or impairment of the clavicle or scapula.

3.  Throughout the course of the appeal, the Veteran's left shoulder disability has been manifested by degenerative changes of the joint shown on x-ray and there was satisfactory evidence of painful motion.  

4.  The preponderance of the evidence indicates that the Veteran's left shoulder disability does not manifest in any ankylosis of the scapulohumeral articulation, arm limitation of motion at shoulder level, impairment of the humerus, or impairment of the clavicle or scapula.

5.  The competent and probative medical evidence of record does not show that the Veteran's service-connected left and right shoulder disabilities are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation of 10 percent, but no higher, for Veteran's right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 4.73, Diagnostic Codes 5003, 5010, 5200-5203 (2011).

2.  The criteria for a compensable disability evaluation of 10 percent, but no higher, for Veteran's left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 4.73, Diagnostic Codes 5003, 5010, 5200-5203 (2011).

3.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in October 2006 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  Moreover, since the Veteran's claim of an increased disability rating for bilateral shoulder disabilities arises from his disagreement with the initial evaluation assigned following the grant of service connection, courts have held that once service connection is granted the claim is substantiated.  Thus, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA and private medical records, and providing the Veteran with VA examinations in November 2006 and April 2010.  Additionally, the Veteran has not indicated that he has received additional treatment for his service-connected right and left shoulder disabilities.  The Board thus concludes that there are no additional records outstanding with respect to these claims.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Initial Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2008); 38 C.F.R. § Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

As a foundational matter, ratings based on function impairment of the upper extremities are predicated upon which extremity is the Veteran's major extremity and minor extremity.  For VA rating purposes, only one extremity will be considered to be major and, absent evidence to the contrary, a Veteran will be presumed to be right hand dominant.  38 C.F.R. § 4.69.  In the present matter, the evidence confirms that the Veteran is right hand dominant, as documented at the April 2010 VA examination.  Thus, the analysis to follow will consider the Veteran's right upper extremity to be the major extremity and the left upper extremity to be the minor extremity.  

The Veteran's respective right and left shoulder disabilities have been assigned noncompensable disability evaluations based on limitation of motion, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under this diagnostic code, limitation of motion to shoulder level (i.e. 90 degrees) warrants a 20 percent rating (major or minor).  Motion limited midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion) warrants a 30 percent rating (major) or a 20 percent rating (minor).  Motion limited to 25 degrees or less from the side is rated at 40 percent (major) or 30 percent (minor).  

In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  Additionally, under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the shoulder is forward elevation (flexion) and abduction to 180 degrees, and internal and external rotation to 90 degrees.

Additionally, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint (like the shoulder, see 38 C.F.R. § 4.45) or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under these codes.  38 C.F.R. § 4.71a.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

The Veteran contends that he is entitled to compensable disability evaluations for his service-connected left and right shoulder disabilities.  As discussed below, the preponderance of the evidence of record demonstrates that the Veteran is entitled to a higher disability rating of 10 percent for both his right and left shoulder disabilities.

The record shows that the Veteran received private and VA outpatient treatment for his bilateral shoulder disabilities.  A December 1990 MRI report of the Veteran's right shoulder noted findings consistent with shoulder impingement syndrome, without evidence of frank rotator cuff tear.  Additionally, a July 2006 private physician noted that the Veteran had a history of osteoarthritis, bilaterally, in his shoulders as confirmed on MRI.  Furthermore, VA treatment records noted a diagnosis of degenerative joint disease (DJD) of the shoulders in August 2006.  

The Veteran was first afforded a VA examination in November 2006.  Upon examination, the Veteran's bilateral shoulder range of motion on flexion was to 170 degrees, abduction to 170 degrees, external rotation to 85 degrees, and internal rotation to 85 degrees.  Additionally, the Veteran reported that he was able to perform his daily activities.  Furthermore, the examiner stated that the right shoulder appeared painful on motion with overhead extension.  Moreover, the examiner noted that the Veteran's right shoulder showed 30 percent limitation with repetitive use, predominantly in the overhead extension due to pain.  There was no additional limitation due to fatigue, weakness, or lack of endurance following repetitive use.  Additionally, the examiner noted that there was no additional limitation per DeLuca criteria of the range of motion of the left shoulder due to pain, weakness, lack of endurance, following repetitive use.  Lastly, the examiner stated that there were no described flare-ups, as the pain was constant in nature.   

November 2006 x-ray results noted a routine view of bilateral shoulders, which demonstrated normal alignment.  Additionally, the x-rays were negative for acute fracture or dislocation.  About 1 cm cyst was noted in the subchondral region of the right greater trochanter.  Additionally, a smaller cyst was noted in the corresponding region of the left shoulder.  The radiologist noted that the results were otherwise negative.    

The Veteran was afforded another VA examination in April 2010.  The Veteran reported such symptoms as pain and stiffness in both shoulders, but no history of deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking, effusions, inflammation, or flare-ups.  Additionally, the Veteran reported no history of shoulder surgery.  The examiner noted the general joint findings of the Veteran's shoulders to be pain at rest, instability, and guarding of movement.  Upon examination, the Veteran's bilateral shoulder range of motion on flexion was to 160 degrees, abduction to 160 degrees, external rotation to 85 degrees, and internal rotation to 85 degrees.  There was no objective evidence of pain with active motion on either side.  However, there was objective evidence of pain and limitation with repetitive motion.   Upon repetitive motion, the Veteran's bilateral shoulder range of motion on flexion was to 155 degrees, abduction to 155 degrees, external rotation to 80 degrees, and internal rotation to 80 degrees.  The examiner noted that there was no joint ankylosis. 

April 2010 x-ray findings noted that there was no acute fracture, dislocation, calcific tendonitis or radiopaque foreign body in the soft tissues of both the right and left shoulders.  There was moderate osteoarthritis of the left shoulder, with significant interval worsening from the prior examination.  Furthermore, there were moderate degenerative changes of the right shoulder, with slight interval worsening from the prior examination.  Moreover, there were cystic changes of the left and right humeral head in the region of the insertion of the rotator cuff tendon most consistent with tendinopathy.  These findings were relatively stable from the prior examination.  

The April 2010 VA examiner diagnosed the Veteran with degenerative arthritis of the right and left shoulders.  Additionally, the examiner noted that the Veteran's bilateral shoulder disabilities had significant effects on his usual occupation, such as lifting and carrying.  It also was noted that his bilateral shoulder disabilities had an impact on his usual daily activities.  Furthermore, the examiner stated that the Veteran's bilateral shoulder disabilities would impair his employability.  

The Board concludes that the Veteran is entitled to a 10 percent rating for both his left and right shoulder disabilities due to x-ray evidence of arthritis.  Both the July 2006 physician and April 2010 VA examiner noted that MRI and x-ray findings showed that the Veteran had bilateral shoulder osteoarthritis.  A 10 percent rating is for application because the limitation of motion of the specific joint or joints involved is non-compensable under Diagnostic Code 5201, showing no limitation of motion to shoulder level, and there is satisfactory evidence of painful motion.  38 C.F.R. §§ 4.31; 4.71a, Diagnostic Code 5003; see Hart, 21 Vet. App. 505.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's shoulders is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned ratings and no higher.  In this regard, the Veteran's treatment records and VA examination reports show he had pain, and difficulty lifting and carrying things.  Additionally, his shoulders were noted to affect the Veteran's usual daily activities.  However, even after considering the above, the Veteran's left and right shoulder limitation of motion did not more nearly approximate the criteria for limitation of motion of the arm at shoulder level to warrant a 20 percent rating.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board finds that the preponderance of the evidence is against an increased evaluation for the Veteran's shoulders beyond 10 percent.

Finally, the Board has considered whether there may be any other relevant Diagnostic Code that would allow for a higher disability rating.  However, there is no evidence of ankylosis of scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle or scapula and as such, a higher disability rating is not available.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.  While it was noted on examination in April 2010 that there was guarding of movement and instability in the shoulders, the reported noted that there was no recurrent shoulder dislocation, so as to warrant 20 percent ratings under Diagnostic Code 5202.

Thus, the Board finds that the evidence of record reflects x-ray evidence of arthritis and objective evidence of limitation of motion to support a 10 percent rating, but no higher, for the Veteran's left and right shoulder disabilities.  38 C.F.R. §§ 4.7; 4.31; 4.71a Diagnostic Codes 5003, 5201.  To this extent, the appeals are granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

III. Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's right and left shoulder disabilities (i.e., pain and limitation of motion) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 10 percent rating assigned under DC 5003 and 5201 contemplates these symptoms, and the Board finds that these rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to an initial compensable disability rating of 10 percent, but no higher, for a subchondral cyst of the right shoulder is granted, subject to the rules governing payment of monetary benefits.

Entitlement to an initial compensable disability rating of 10 percent, but no higher, for a subchondral cyst of the left shoulder is granted, subject to the rules governing payment of monetary benefits.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability and whether new and material evidence has been submitted to reopen a claim of service connection for GERD.

A. TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities.

VA regulations provide for a TDIU rating when the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2011).

In this case, service connection is in effect for a subchondral cyst of the right shoulder, rated as 10 percent disabling, a subchondral cyst of the left shoulder, rated as 10 percent disabling, and right knee degenerative arthritis, rated as 10 percent disabling.  As such, the Veteran's combined disability evaluation is 40 percent with consideration of the bilateral factor for the shoulders under 38 C.F.R. § 4.26.  In addition, as the Veteran's service-connected disabilities affect a single orthopedic body system, and result from the common etiology of the Veteran's military duties as a Parachute Rigger, they can be considered as one disability rating of 40 percent under 38 C.F.R. § 4.15(a).  Accordingly, because the Veteran does not have a single service-connected disability rated at 60 percent or more, or a combined disability rating of 70 percent or more, the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  

Nevertheless, a TDIU may still be available if the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  As such, pursuant to 38 C.F.R. § 4.16(b), consideration must be given as to whether the Veteran is entitled to a TDIU on an extraschedular basis.  

The Board notes that entitlement to a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), and an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.

In this regard, the Board notes that, for a Veteran to prevail on a claim for TDIU on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other Veterans with an equal rating of disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The pertinent question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Id.  Significantly, however, the Board does not have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) (final rule proposal to authorize the Board to assign an extraschedular rating).  It may, however, determine that a particular case warrants referral to the Director of Compensation and Pension for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16 (b).  

In this case, the evidence of record is unclear as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  At the April 2010 VA examination, the VA examiner noted that the Veteran's bilateral shoulder disabilities had significant effects on the Veteran's usual occupation and activities of daily living.  Specifically, the examiner stated that the Veteran's shoulder disabilities would impair his employability due to difficulty with lifting and carrying.  

Without further clarification, the Board is without medical expertise to determine if the Veteran's service-connected disabilities render him unemployable.  Therefore, another VA examination should be obtained to examine the Veteran's current state.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, as previously stated, the Board is precluded from assigning an extraschedular rating under 38 C.F.R. § 4.16 (b) in the first instance.  Rather, the proper course is to refer the matter to the Director of Compensation and Pension Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16 (b).  

Lastly, it does not appear that the RO sent the Veteran proper notice for his claim of entitlement to a TDIU.  Therefore, on Remand, the AMC/RO should send the Veteran proper notice for a claim of entitlement to a TDIU.  

B. GERD

In the October 2011 Written Brief Presentation, the Veteran's representative stated that the Veteran had submitted new and material evidence that was not previously considered, such as a medical nexus opinion linking the Veteran's GERD to his military service.  This statement showed the Veteran's disagreement with the September 2011 rating decision that denied reopening the Veteran's claim of service connection for GERD.  However, no subsequent action was taken.  A review of the record reflects that the Veteran filed a timely notice of disagreement with respect to the RO's September 2011 rating decision denying his claim of whether new and material evidence had been submitted for the claim of service connection for GERD.  Where a notice of disagreement has been timely filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1) The AMC should ensure that the Veteran has been sent proper notice for his claim of entitlement to a TDIU.

2) Additionally, verify that the Veteran's VA records are up to date.  

3) The AMC should issue the appellant an SOC pertaining to the issue of whether new and material evidence has been submitted for the claim of service connection for GERD.

4) After the foregoing, the AMC should schedule the Veteran for a VA examination to evaluate the impact of his service-connected disabilities on his employability.  The claims folder must be reviewed by the examiner in conjunction with the examination and the review should be noted in the examination report.  

The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent chance or greater) that the Veteran's service-connected disabilities (a subchondral cyst of the right shoulder, a subchondral cyst of the left shoulder, and right knee degenerative arthritis), render him unable to secure or follow a substantially gainful occupation.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5) Refer the claim of a TDIU on an extraschedular basis to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to assignment of a extraschedular rating in accordance with the provisions of 38 C.F.R. § 4.16 (b).  The rating board should include a full statement of all factors having a bearing on the issue.

6) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


